Citation Nr: 0701963	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  98-18 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for sinusitis. 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.        

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board notes that in 
February 1998 and November 1998, the veteran requested a 
hearing before the Board.  However, the veteran subsequently 
withdrew his request in December 2002.   In October 2003, 
this matter was remanded to the RO for additional 
development.

One of the disabilities at issue was described in the October 
2003 remand as sinusitis, rhinitis, and status-post nasal 
polyps.  However, a subsequent November 2004 rating decision 
continued the denial of entitlement to a disability 
evaluation in excess of 30 percent for the sinusitis, but 
assigned a separate 30 percent rating for rhinitis, status 
post nasal polyps, with epistaxis,  under Diagnostic Code 
6522, effective from March 1997.  This appears to be the 
appropriate Diagnostic Code for the veteran's type of 
rhinitis and it contemplates polyps.  A 30 percent rating is 
the highest rating available under that Code, and it appears 
that the RO has assigned the effective so as to encompass the 
entire period contemplated by the veteran's claim.  In view 
of the RO's actions, the Board believes that there is no 
remaining issue on appeal relating to the veteran's rhinitis 
and polyps.  However, the issue of entitlement to a rating in 
excess of 30 percent for sinusitis does remain in appellate 
status since applicable diagnostic criteria provide for a 
potentially higher rating.  

In January 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 

The issues of entitlement to service connection for 
bronchitis (under a merits analysis) and entitlement to an 
increased rating for sinusitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1990 determination, the RO determined that new 
and material evidence was not received to reopen the claim 
for service connection for bronchitis.    

2.  The evidence added to the record since the June 1990 
determination, when considered by itself or in connection 
with evidence previously assembled, is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
bronchitis.     


CONCLUSION OF LAW

Evidence added to the record since the final June 1990 
determination is new and material; thus, the claim of 
entitlement to service connection for bronchitis is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Review of the record shows that in a February 1953 letter, 
the RO informed the veteran that they had received the 
veteran's claim for service connection for bronchitis.  The 
RO advised the veteran that they needed evidence of current 
bronchitis and evidence that the bronchitis existed since 
service.  The veteran was advised of the types of evidence he 
could submit such as treatment records.  In an April 1953 
letter, the RO informed that veteran that unless he can 
furnish the evidence or information described in the February 
1953 letter, no further action could be taken on his claim.  
In August 1953, the veteran submitted evidence showing he had 
a diagnosis of chronic bronchitis.  

In a November 1960 rating decision, the RO denied entitlement 
to service connection for bronchitis.  The veteran was 
notified of this decision in November 1960.  The notice 
indicated that the bronchitis was found to be not service-
connected.  He did not file an appeal.  The November 1960 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.   

In September 1989, the veteran filed a claim for service 
connection for bronchitis.  In an October 1989 letter, the 
veteran was advised to submit new and material evidence in 
support of his claim.  In a June 1990 letter, the RO advised 
the veteran that they cannot take any further action on his 
claim for service connection for bronchitis without receipt 
of new and material evidence showing this condition is due to 
service.  The veteran did not appeal this determination.  
This determination became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The evidence of record at the time of 
the June 1990 determination consisted of the service medical 
records; an April 1948 VA examination report; a June 1948 
medical certificate; a January 1947 clinical record; clinical 
records dated from November 1946 to January 1947; a December 
1947 VA treatment record; a March 1949 chest x-ray; medical 
certificates dated in November 1946, March 1949, May 1949, 
December 1949, February 1950, March 1950, March 1951, 
November 1951, February 1952, June 1952, August 1952, 
December 1952, and January 1953; a February 1950 hospital 
record; clinical records dated in February 1950 and February 
1951; chest x-rays dated in March 1951, November 1951, August 
1952, January 1953, November 1953, and December 1954; 
clinical records dated in November 1961 and June 1952; a 
September 1960 VA examination report; a record from the S. 
State Hospital dated in July 1969; and a September 1989 
statement from the veteran.   

In April 1997, the veteran filed a claim for service 
connection for bronchitis.  

In order to reopen a claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

Evidence submitted since June 1990 consist of S.M. hospital 
records dated in January 1989; VA treatment records dated 
from January 1988 to December 1991 and from March 2001 to 
July 2004; a September 1998 medical statement from Dr. J.C.; 
a July 1996 statement from the veteran; a May 1997 VA 
examination report; a May 2001 evaluation report by Dr. R.N.; 
a May 2002 audiometric examination report; and C.C. Health 
Services treatment records dated May 2003 to June 2003.   

The Board finds the September 1998 statement by Dr. J.C. to 
be new and material evidence.  This evidence is new because 
it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is material because it bears directly and 
substantially upon the specific matter under consideration 
which is whether the veteran currently has bronchitis that 
was incurred in or is medically related to service, or is due 
to a service-connected disability.  In the September 1998 
statement, Dr. J.C. indicated that the veteran's bronchitis 
was aggravated by the sinusitis and rhinitis.  The Board 
notes that service connection is in effect for sinusitis and 
rhinitis.  This medical statement is significant because it 
raises the possibility of service connection for bronchitis 
on a secondary basis pursuant to 38 C.F.R. § 3.310, and 
therefore, it must be considered in order to fairly decide 
this claim.  Thus, the Board finds this evidence to be new 
and material evidence and the claim for service connection 
for bronchitis is reopened.   

The Board finds the VA treatment records dated in February 
1989, April 1989, February 1990, January 1991, August 1991, 
October 1991, and April 1995, and the May 2001 evaluation 
report by Dr. R.N. to be new and material evidence.  This 
evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  This evidence is material because it bears 
directly and substantially upon the specific matter under 
consideration which is whether the veteran currently has 
bronchitis that was incurred in or is medically related to 
service.  The VA treatment records indicated that the veteran 
currently has bronchitis and had a history of chronic 
bronchitis.  The May 2001 evaluation report indicates that 
the veteran reported having bronchitis for 40 years.   This 
medical statement is significant because it raises the 
possibility of continuity of symtomatology since service.  
The veteran is competent to report symptoms.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  This evidence must be 
considered in order to fairly decide this claim.  Thus, the 
Board finds this evidence to be new and material evidence and 
the claim for service connection for bronchitis is reopened.   

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this point since it is 
contemplated that any deficiencies in that regard will be 
remedied by the actions directed by the Board in the 
following remand.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006). 




ORDER

New and material evidence has been received to reopen the 
claim of service connection for bronchitis, and the claim is 
reopened.  The appeal is granted to this extent, subject to 
the directions set forth in the following remand section of 
this decision.     


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Regarding the claim for service connection for bronchitis, 
the Board finds that a VA medical examination is necessary in 
order to determine if the bronchitis is medically related to 
service or a service-connected disability.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
record shows that the veteran was treated for bronchitis in 
service in January 1944.  The veteran contends that he has 
had bronchitis since service.  There is current medical 
evidence of bronchitis.  There is medical evidence that the 
bronchitis may be aggravated by the service-connected 
sinusitis.  See the September 1989 statement by Dr. J.C.  An 
examination is needed to obtain a competent opinion as to 
whether the current bronchitis was incurred in or is related 
to service, or is due to the service-connected sinusitis.  
38 U.S.C.A. § 5103A(d). 

In a July 1976 statement, the veteran stated that he was 
treated for bronchitis at the VA medical center located at 
1305 Franklin Street, Oakland, California after service.  The 
RO should make an attempt to obtain these VA treatment 
records from this facility dated from March 1946 to January 
1988.  Regarding the claim for entitlement to a disability 
rating in excess of 30 percent for sinusitis, the record 
shows that the veteran reported that he was recently treated 
for sinusitis.  In a March 2005 statement, the veteran 
indicated that he was in the process of obtaining an 
appointment with an ENT doctor.  In a July 2005 statement, 
the veteran stated that he has been treated for the sinusitis 
at the Oakland VA medical center since January 2005.  The 
claims file does not include treatment records from this 
facility from July 2004.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the veteran's treatment for sinusitis 
and bronchitis from the Oakland VA 
medical facility from July 2004 to 
present.   

The RO/AMC should obtain all records of 
the veteran's treatment for bronchitis 
from the Oakland VA medical facility 
dated from March 1946 to January 1988.

2.  The veteran should be afforded an 
examination to determine the etiology and 
date of onset of the current bronchitis.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current bronchitis is related to any 
disease or injury in service.  Attention 
is invited to the January 1944 service 
medical record which shows treatment for 
bronchitis in service.  

The examiner should also render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current bronchitis is aggravated by the 
service-connected sinusitis.  If the 
examiner finds that the bronchitis is 
aggravated by the service-connected 
sinusitis, the examiner should indicate 
the degree of the bronchitis before it 
was aggravated and the current degree of 
disability of bronchitis.  The examiner 
should provide a rationale for all 
conclusions.

3.  Then the RO should readjudicate the 
issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


